                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Miscellaneous Case No. 20-mc-00145-RM

SPIDER LABS, LTD.,

       Respondent,

v.

JOHN DOE,

      Petitioner.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Petitioner John Doe’s (“Doe”) motion to quash the

subpoena (ECF No. 1) issued to non-party, Charter Communications, Inc. (“Charter”).

Respondent Spider Labs, Ltd. (“Spider Labs”) has filed a response to the motion (ECF No. 12),

and Doe has filed a reply (ECF No. 14). The parties have also submitted supplemental briefs

further addressing the issues in this matter (ECF Nos. 20, 23, 24, 25); the motion is now ripe for

decision. For the reasons stated below, the motion is granted.

I.     BACKGROUND

       As it happens, this case is pending in the Southern District of New York, Spider Labs,

Ltd. v. Doe, No. 1:20-cv-05457-LAP (S.D.N.Y.). Plaintiff in the underlying case, Spider Labs,

provides cybersecurity software designed to protect companies utilizing digital advertising by

identifying and reducing digital advertising fraud. (ECF No. 1-1 at 2.) Defendant, Doe, is a

computer scientist, fraud fighter, and part-time blogger determined to combat advertising fraud

on the world wide web. (ECF No. 11 at 1.)
       Under perhaps a less conspicuous alias than some assumed by other disguised crime

fighters, “Jeff Katzenberg”, Doe emailed several of Spider Labs’ customers attacking the

company’s credibility and technology. (ECF No. 1-1 at 2.) Spider labs then sued Doe for (1)

defamation, (2) tortious interference with prospective economic advantage, (3) tortious

interference with a contractual relationship, and (4) a request for injunctive relief. (ECF No. 1 at

3.)

       Spider Labs now seeks to unmask Doe. In its effort to do so, Spider Labs subpoenaed

Godaddy.com LLC, Google LLC, LinkedIn Corp., and Charter seeking identifying information

for the device Doe used to transmit the allegedly defamatory emails. Merely days before the

deadline to produce the requested information, Doe moved to quash each subpoena. The other

motions to quash have been granted for reasons discussed below. See In re Rule 45 Subpoenas

Issued to Google LLC & LinkedIn Corp., No. 20-MC-80141-VKD, 2020 WL 7202818 (N.D.

Cal. Dec. 7, 2020) (In re Subpoenas to Google & LinkedIn); Spider Labs Ltd. v. Doe, No. MC-

20-00039-PHX-SPL, 2020 WL 6262397 (D. Ariz. Oct. 23, 2020).

II.    LEGAL STANDARD

       Fed. R. Civ. P. 45 requires a court to quash or modify a subpoena that requires disclosure

of privileged or other protected matter (if no exception or waiver applies) or subjects a person to

an undue burden. The movant bears the burden of persuasion in a motion to quash a subpoena.

Sea Tow Int’l, Inc. v. Pontin, 246 F.R.D. 421, 424 (E.D.N.Y. 2007). Courts in this Circuit “have

recognized that civil subpoenas seeking information regarding anonymous speakers raise First

Amendment concerns.” Koch Indus., Inc. v. Does, No. 2:10-CV-1275DAK, 2011 WL 1775765,

at *10 (D. Utah May 9, 2011) (citation omitted). Thus, “[b]efore authorizing subpoenas seeking

to strip speakers of their First Amendment right to anonymity, courts require plaintiffs to make a



                                                 2
preliminary showing that their complaint has merit.” Koch Indus., Inc., 2011 WL 1775765, at

*10.

III.   DISCUSSION

       Doe’s argument has evolved since the filing of his motion, primarily because of the

Orders issued in In re Subpoenas to Google & LinkedIn and Spider Labs Ltd. Now, in addition

to claiming his First Amendment rights require that the subpoena to Charter be quashed, Doe

asserts that his motion should be granted based on the doctrine of collateral estoppel. (ECF No.

20 at 1.) Spider Labs rejects both contentions. First, Spider Labs argues that Doe’s speech falls

outside the sanctuary of the First Amendment because (1) it made a showing of a prima facie

case for defamation and (2) Doe lacks standing to invoke this constitutional safeguard. (ECF

No. 12 at 1-2.) Second, Spider Labs argues that the Court should decline to collaterally estop

adjudication of this matter as it did not get a full and fair opportunity to litigate each issue. (ECF

No. 23.)

       The Court will first address the applicability of the collateral estoppel doctrine as that

matter alone may be determinative of Doe’s petition to bar the discovery request.

       A.      Collateral Estoppel

       Collateral estoppel, also referred to as issue preclusion, “prevents a party that has lost the

battle over an issue in one lawsuit from relitigating the same issue in another lawsuit” so long as

it has been “determined by a valid and final judgment.” Stan Lee Media, Inc. v. Walt Disney Co.,

774 F.3d 1292, 1297 (10th Cir. 2014) (quotation and citation omitted). By doing so, the doctrine

“aims to promote judicial efficiency, encourage reliance on previously adjudicated matters, and

avoid inconsistent rules of decision.” Id.

       For collateral estoppel to apply, four elements must be met:



                                                  3
                  (1) the issue previously decided is identical with the one presented
                  in the action in question, (2) the prior action has been finally
                  adjudicated on the merits, (3) the party against whom the doctrine is
                  invoked was a party or in privity with a party to the prior
                  adjudication, and (4) the party against whom the doctrine is raised
                  had a full and fair opportunity to litigate the issue in the prior action.

Moss v. Kopp, 559 F.3d 1155, 1161 (10th Cir. 2009) (citation omitted).

         The Prior Cases. On October 23, 2020, the Arizona court granted Doe’s motion to quash

Spider Labs’ subpoena to GoDaddy, explaining that Spider Labs failed to make a prima facie

showing on each element of its defamation claim.1 Spider Labs Ltd., 2020 WL 6262397, at *2.

Applying New York law, the court found that Spider Labs did “not have the evidence to prove

whether statements [Doe] made in his emails were false,” and, thus, the most basic element of

defamation could not be established. Id.

         Similarly, on December 7, 2020, the California court granted Doe’s motion to quash

Spider Labs’ subpoenas to Google and LinkedIn, in part, because the issue of whether Spider

Labs had established a prima facie case for defamation was previously decided by the Arizona

court. In re Subpoenas to Google & LinkedIn, 2020 WL 7202818, at *6. The California court

explained that the central issue before it and the Arizona court was identical, the same parties

had the opportunity to and actually did litigate the issue, and the Arizona court rendered a final

order on the merits.2 Id.

         That, however, did not end the California court’s inquiry as it also considered whether


1
  The Arizona court declined to examine Spider Labs’ other claims after finding that it failed to meet all elements of
a defamation claim because defamation was “the claim from which all others stem[med].” Spider Labs Ltd., 2020
WL 6262397.
2
  Even though the California court found the parties were estopped from relitigating the issue of whether Spider
Labs made a prima facie defamation case, it still addressed the merits of that claim because of the “dearth of
authority regarding application of the collateral estoppel doctrine in the context of parallel ancillary discovery
proceedings.” In re Subpoenas to Google & LinkedIn, 2020 WL 7202818, at *8. After doing so, the California
court found Spider Labs failed to present “evidence supporting the first and third elements of its defamation claim.”
Id.

                                                          4
Doe had standing to invoke First Amendment protection since “[t]he parties did not actually

litigate and the District of Arizona did not decide” that issue. Id. at *7. The California court

found that Doe had standing, reasoning that based on facts alleged in the complaint, Doe is a

U.S. Citizen who resides in New York, and, thus, meets the minimum requirements to avail

himself of this constitutional safeguard. Id.

          To summarize the issues previously decided, (1) the Arizona and California courts held

that Spider Labs failed to make a prima facie showing for its defamation claim and (2) the

California court held Doe was entitled to invoke First Amendment protections to quash the

subpoena. Based on these prior decisions, the Court finds the doctrine of collateral estoppel

applies in this matter.

          First Element. First, the issues previously decided by the Arizona and California courts,

that Doe is entitled to First Amendment protection and that Spider Labs failed to present facts

sufficient to make a prima facie case for defamation, are identical to the ones presented in this

matter.

          Second Element. Second, when Doe’s motions to quash the subpoenas issued in Arizona

and California were granted, the matters were finally adjudicated on the merits. In general,

“pretrial discovery orders are not final or immediately appealable.” S.E.C. v. Dowdell, 144 F.

App’x 716, 721 (10th Cir. 2005). Nevertheless, “there exist marginal cases falling within a

‘twilight zone’ of finality.” Dowdell, 144 F. App’x at 722 (discussing the finality of a district

court’s order denying a motion to quash a non-party subpoena for purposes of appellate

jurisdiction) (citation omitted). For example, where the court addressing a miscellaneous

discovery proceeding is not the same one in which the main action is being litigated, the only

viable manner in which a party “may challenge the district court’s discovery order is through



                                                  5
direct appeal.” Id. Thus, a sister district court’s order barring discovery is sufficiently final for

purposes of issue preclusion. See Veith v. Pennsylvania, 67 F. App’x 95, 98 (3d Cir. 2003)

(explaining that an “order denying the motion [to quash] was ‘a final order’”) (citation omitted).

          The Arizona court has ruled on Doe’s motion to quash and subsequently denied Spider

Labs’ motion for reconsideration. Likewise, the California court has ruled on Doe’s motion to

quash. Those proceedings before the Arizona and California courts have ended and the orders

issued are sufficiently final for purposes of collateral estoppel.

          Third Element. Third, the party against whom estoppel is invoked, Spider Labs, was a

party in both prior cases.

          Fourth Element. Fourth, Spider Labs had ample opportunity to litigate the issues before

the Court. In considering whether a party had a full and fair opportunity to litigate an issue,

courts consider “whether there were significant procedural limitations in the prior proceeding,

whether the party had the incentive to litigate fully the issue, or whether effective litigation was

limited by the nature or relationship of the parties.” Stan Lee Media, Inc., 774 F.3d at 1297

(citation and quotation omitted).

          Here, there were no procedural limitations in either of the previous proceedings; Spider

labs had copious opportunity to brief the issues, filed a motion for reconsideration in the Arizona

case, and participated in oral arguments before the California court. Moreover, the Court

discerns no indication that Spider Labs lacked incentive to advocate against Doe’s motions in the

Arizona and California courts or that effective litigation was limited by the parties’ relationship.

In light of the applicable considerations, Spider labs had a full and fair opportunity to litigate the

issues.

          Therefore, the Court finds the elements for collateral estoppel to apply are met and gives



                                                   6
preclusive effect to the Orders rendered in the Arizona and California courts. Accordingly,

Spider Labs is collaterally estopped from obtaining the information it seeks from Charter and

Doe’s motion must be granted. See Bounkhoun v. Barnes, No. 15-CV-631A, 2020 WL 1526917,

at *4 (W.D.N.Y. Mar. 30, 2020) (granting non-parties’ motions to quash subpoenas because an

identical discovery request had previously been rejected by a state court); Kwolek v. United

States, No. 11-MC-53, 2011 WL 2940984, at *2 (W.D. Pa. July 21, 2011) (finding plaintiff was

precluded from relitigating the issue of whether defendant established a prima facie case for

enforcement of the summons because another district court had previously decided the issue).

       B.      Attorneys’ Fees

       The only remaining issue before the Court is whether Doe is entitled to attorneys’ fees for

moving to quash the subpoena under Fed. R. Civ. P. 45(d)(1). Pursuant to that provision, a party

issuing a subpoena “must take reasonable steps to avoid imposing undue burden or expense on a

person subject to the subpoena,” otherwise, the Court can impose an appropriate sanction such as

attorney’s fees. Fed. R. Civ. P. 45(d)(1). An award of fees against a party under Rule 45 is

punitive and should be limited to circumstances where a party takes actions during litigation that

are “‘entirely without color and [have] been asserted wantonly, for purposes of harassment or

delay, or for other improper reasons.’” Gen. Steel Domestic Sales, LLC v. Chumley, No. 13-CV-

00769-MSK-KMT, 2014 WL 3057496, at *2 (D. Colo. July 7, 2014) (quoting Sterling Energy,

Ltd. v. Friendly Nat. Bank, 744 F.2d 1433, 1435 (10th Cir.1984)).

       In support of his request for sanctions, Doe relies on a case concerning similarly aimed

subpoenas to the one at issue in this matter, In re Rule 45 Subpoena Issued to Cablevision Sys.

Corp. Regarding IP Address 69.120.35.31, No. 08-347-ARR-MDG, 2010 WL 2219343, at *11

(E.D.N.Y. Feb. 5, 2010) (Cablevision Sys. Corp.).



                                                7
       In Cablevision Sys. Corp., the court found sanctions to be warranted after a creditor

issued repeated discovery requests to get information it was previously barred from obtaining.

2010 WL 2219343, at *11. There, a month after the creditor’s subpoena of a non-party seeking

to discover an anonymous defendant’s identity was quashed, the creditor re-subpoenaed the same

party for identical information. Id. The creditor then issued another subpoena, this time to a

different non-party, again seeking to discover the defendant’s identity. Id. As one would have

thought, the Cablevision Sys. Corp. court found this conduct to be “troubling.” Id.

       Here, unlike in Cablevision Sys. Corp. where the subpoenaing party made repeated

attempts over the course of months to discover the same information a court had previously

barred it from obtaining, Spider Labs issued its subpoenas on the same day with no prior

knowledge of how its request would be resolved. As a result, the Court finds no indication

Spider Labs has acted in bad faith. Accordingly, Doe’s request for attorneys’ fees is denied.

IV.    CONCLUSION

       Based on the forgoing, Doe’s motion to quash the subpoena (ECF No. 1) to Charter is

GRANTED.

       DATED this 28th day of April, 2021.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                8
